Citation Nr: 0705931	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case has been advanced on the Board's docket due to the 
health of the veteran.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (c) (2006).  The Board finds that 
additional development is required to make a decision as to 
the veteran's claim for a TDIU.  Although this case has been 
advanced on the docket, the duty to assist the veteran with 
obtaining evidence that may aid in substantiating the claim 
for TDIU is of sufficient importance to warrant a remand.  
The appeal of the issue of entitlement to a TDIU is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  In the May 2004 claim form, he indicated that 
he had had become too disabled to work in 1988, he left his 
last job because of disability, and he had tried to obtain 
employment since becoming too disabled to work.  The veteran 
also reported in July 2004 that he could not pass physical 
examinations with several employers because of frequent 
hospitalizations for surgeries of the left leg, left hip, and 
low back. 

There is some medical evidence of record that indicates the 
veteran's service-connected disabilities continue to render 
him unemployable.  A review of the evidence reflects that an 
August 1998 VA examination report concluded that the veteran 
was unemployable due to his hip and back problems.  The Board 
notes that service connection has been established for 
lumbosacral strain and both hip problems.  The left hip 
disability has been determined to be a symptom of the 
service-connected left femur disability (post-operative 
residuals of removal of intramedullar nail from left femur 
with status post arthrotomies x 5 and degenerative arthritis 
with heterotrophic ossification and scarring).  Service 
connection has been granted for right hip disability as 
secondary to service-connected left femur disability.  The 
veteran's lumbosacral strain is a service-connected 
disability.  

The Board notes that the diagnosed herniated nucleus pulposus 
of the lumbar spine was determined not to be a part of the 
veteran's service-connected low back disability; however, a 
July 2000 VA examination report reflects the VA examiner's 
conclusion that he could not distinguish between service-
connected and non-service-connected low back symptoms.  
Similarly, a November 2004 VA examination report notes marked 
deterioration of limitation of motion of the low back, and 
indicated the increase was due to both (non-service-
connected) herniated nucleus pulposus and (service-connected) 
degenerative changes.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in such cases, VA is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996). 

A November 2004 VA examination report failed to address the 
impact of the veteran's service-connected disabilities on his 
ability to perform specific industrial functions required to 
work.  The examination report did not address the degree to 
which the service-connected disabilities affect the veteran's 
capacity to work.  Such additional findings and opinions are 
needed before the Board can fairly decide the merits of this 
claim for TDIU.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006) (the duty to 
assist provisions include the duty to provide medical 
examinations or obtain opinions if it is determined necessary 
to decide a claim).  

The Board finds that a social and industrial survey is needed 
to assist in evaluating the veteran's current social and 
industrial impairment due to service-connected disabilities.  
Such information is necessary to decide this TDIU claim 
because the information of record regarding the reasons for 
termination of the last employment (reportedly in 1987), the 
work history since that time, current work history, and 
current evidence regarding social and industrial functioning 
is incomplete.  

The Board notes the representative's contention that the 
veteran's disabilities arise from a "common etiology," so 
should be considered as "one disability" as contemplated by 
38 C.F.R. § 4.16(a) (2006).  A review of the evidence shows 
that the veteran's disabilities in fact arose from a common 
etiology, so that the veteran's service-connected 
disabilities may be considered as "one disability" for the 
purpose of determining whether at least one of the service-
connected disabilities meets the requirement of at least a 40 
percent disability rating; however, the Board notes that the 
veteran's service-connected disabilities, as currently rated, 
still do not combine to 70 percent or more (even with 
consideration of the bilateral factor), which is additionally 
required to meet the schedular requirements for TDIU under 
38 C.F.R. § 4.16(a).  The consideration of "common 
etiology" to find that "one disability" is rated at least 
40 percent or more is a consideration in this case because, 
this requirement having been met, "the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded" where the 
service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a). 

Upon readjudication of this claim following additional VA 
examination, the RO will consider whether any of the 
veteran's service-connected disabilities in fact warrant an 
increased rating that results in a combined disability rating 
of 70 percent or more so meets the schedular criteria for a 
TDIU.  The RO should specifically consider the rating for the 
veteran's low back disability to determine whether a higher 
schedular rating is warranted, in light of the fact that the 
low back symptomatology has not been differentiated.  See 
Mittleider, 11 Vet. App. 181, 182.  The RO should consider 
the November 2004 VA examination report of evidence of 
forward flexion of the thoracolumbar spine limited to 22 
degrees by pain, and the General Rating Formula for Diseases 
and Injuries of the Spine, which provides for a 40 percent 
rating for forward flexion of the thoracolumbar spine of 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006). 

The Board further notes that the veteran has specifically 
contended that frequent surgeries for service-connected 
disabilities have created a marked interference with 
employment, and have rendered him unable to obtain 
substantially gainful employment.  He has also contended that 
his combination of disabilities, especially of the back, hip, 
left femur, and neurological disability create an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment.  Upon readjudication, if 
a TDIU is not granted based on increased schedular rating(s) 
for service-connected disability so that the veteran's 
service-connected disability ratings combine to 70 percent, 
the RO should consider whether referral to Director of 
Compensation and Pension Service for an extraschedular TDIU 
is warranted, and, if not, the RO will need to fully explain 
why referral for an extraschedular rating is not warranted, 
especially where there is competent medical evidence already 
of record that attributes unemployability to service-
connected low back and hip disabilities.  See 38 C.F.R. 
§ 3.321(b) (2006).  see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (a high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a social and industrial survey to assist 
VA in evaluating the veteran's current 
social and industrial impairment.  A 
complete employment history of the veteran 
should be obtained, inclusive of the last 
date of full-time and/or part-time 
employment.  An assessment of the 
veteran's day-to-day functioning should be 
made.  The social worker should make 
appropriate inquiries to indicated persons 
or establishments, including family 
members, neighbors, and current and former 
places of work.  The social worker should 
comment on the degree of social and 
industrial impairment that the veteran 
experiences as a result of his service-
connected disabilities.  The claims folder 
should be made available to the social 
worker prior to the social and industrial 
survey.

2.  The RO should schedule the veteran for 
VA orthopedic and neurological 
examinations of all the veteran's 
disabilities (except for residuals of 
fracture of deviated nasal septum), to 
determine the current levels of impairment 
as those disabilities impact on the 
veteran's employability.  The relevant 
documents in the claims folder must be 
made available to each examiner for 
review.  The examinations are to include a 
detailed review of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations and any 
and all indicated diagnostic testing.  All 
pertinent diagnoses must be set forth.  
The examiners are asked to address each of 
the following in detail, providing where 
appropriate a professional opinion and 
supporting rationale: 
(a) Is it at least as likely as not that 
the veteran's service-connected 
disabilities result in a marked 
interference with his ability to obtain or 
maintain employment, including as an 
engineer?  
(b)  Is it at least as likely as not that 
the veteran's service-connected 
disabilities preclude the veteran from 
obtaining and maintaining substantially 
gainful employment, including as an 
engineer? 

3.  The RO should readjudicate the 
veteran's claim for a TDIU in light of the 
additional medical evidence obtained, and, 
if the veteran's combined disability 
rating remains 70 percent or less, the RO 
should include a determination as to 
whether referral for an extraschedular 
rating is warranted.  The readjudication 
must include a written determination as to 
whether a referral to VA's Under Secretary 
for Benefits or the Director, VA's 
Compensation and Pension Service, is 
warranted.  If a TDIU is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided appropriate time 
to respond before returning the case to 
the Board for further appellate 
consideration. 

By this action, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



